     Case: 1:20-cv-02626 Document #: 28 Filed: 05/14/20 Page 1 of 1 PageID #:2498




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

[REDACTED],
                                                    Case No. 20-cv-02626
               Plaintiff,
                                                    Judge Elaine E. Bucklo
v.
                                                    Magistrate Judge Sunil R. Harjani
[REDACTED], et al.,


               Defendants.


                       PLAINTIFF’S EX PARTE MOTION TO
                  EXTEND THE TEMPORARY RESTRAINING ORDER

        Plaintiff seeks to extend the Temporary Restraining Order granted and entered by the Court

on May 5, 2020 [27], by a period of fourteen (14) days until June 2, 2020. Such application is

based upon this Motion and the concurrently filed Memorandum of Law.

Dated this 14th day of May 2020.             Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff
